DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 5-9), filed on the 3rd of May, 2021, with respect to the rejection(s) of Claims 2 and 4-9 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2010/012566 A1 to Perala et al. (Perala), in view of Publication No.: US 2011/0164518 A1 to Daraiseh et al. (Daraiseh) and Claim 3 under 35 U.S.C. 103 as being unpatentable over Perala, in view of Daraiseh and further in view of Publication No.: US 2016/0308791 A1 to Subasingha et al. (Subasingha) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 2-10 (renumbered to Claims 1-9) are allowed.  Independent Claim 9 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘providing the data packet with a trigger packet; 6at each device generating and adding to the trigger 7packet a respective reception timestamp indicating when the packet 8is received by the respective device and therefore indicating time 9needed for travel from the immediately upstream network device such 10that, when reaching the furthest downstream device of the 11succession of network devices, the trigger packet holds a plurality 12of timestamp representing when the trigger packet was received by 13the network devices; and 14calculating the end-to-end latency at the furthest 15downstream network device from all of the time stamps in the 16trigger packet’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463